United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-665
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2014 appellant filed a timely appeal of a January 2, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that his low back pain and sciatica were
causally related to the accepted October 2, 2013 incident.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 2, 2014 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant argues that the evidence of record establishes his claim.
FACTUAL HISTORY
On October 29, 2013 appellant, then a 30-year-old mail handler assistant, filed a
traumatic injury claim alleging that on October 2, 2013 he injured his lower back as the result of
pushing an all-purpose container. He stopped work on October 2, 2013.
Accompanying his claim were reports dated October 10 to 23, 2013 from Dr. Mitchell
Goldflies, a treating Board-certified orthopedic surgeon, and an October 8, 2013 report from a
Dr. Nadira Alikhan, who noted that appellant was treated for a work-related back muscle pain
and sciatica nerve pain and released to work on October 23, 2013.
In a November 5, 2013 disability note, a physician indicated that appellant was totally
disabled due to back pain for the period November 4 to 11, 2013.3
A November 7, 2013 duty status report (Form CA-7), Dr. Goldflies noted that appellant
was disabled from working. He diagnosed pain, tenderness and limited range of motion and
stated that appellant injured his back at work on October 2, 2013.
In a November 7, 2013 progress note, Dr. Goldflies reported that appellant was in distress
with decreased hips, knees and spine range of motion with guarding and pain. He diagnosed
sciatica.
In a November 7, 2013 attending physician’s report, Dr. Goldflies noted that appellant
injured his back at work. He diagnosed sciatica and checked “yes” to the form question of
whether the condition was employment related. On physical examination, Dr. Goldflies noted
tenderness on palpation, decreased range of motion and pain.
By letter dated December 2, 2013, OWCP informed appellant that it initially appeared
that he had sustained a minor injury and that the merits of the claim had not been formally
adjudicated. It stated that his claim was reopened and that the evidence of record was
insufficient to support his claim. Appellant was advised as to the medical and factual evidence
required to support his claim and provided 30 days to submit additional information.
In a December 23, 2013 attending physician’s report, Dr. Goldflies advised that appellant
remained totally disabled from work. Under the history of the injury, he noted that appellant
presented with low back pain, sciatica radiating down the left leg and numbness in the left leg
and arm. The diagnoses included sciatica and low back pain. Dr. Goldflies checked “yes” to the
form question of whether the condition was employment related with an explanation stating the
condition was caused by the job’s repetitive motion.

3

The physician’s signature is illegible.

2

By decision dated January 2, 2014, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish a back injury as a result of the October 2, 2013
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
If a claimant does establish an employment factor, he must also submit medical evidence
showing that a medical condition was caused by such a factor.10 The medical evidence required
to establish causal relationship is generally rationalized medical opinion evidence from a
physician. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.11

4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

C.D., Docket No. 09-1881 (issued April 20, 2010); Effie Morris, 44 ECAB 470 (1993).

11

D.S., Docket No. 09-860 (issued November 2, 2009); I.J., 59 ECAB 408 (2008); B.B., 59 ECAB 234 (2007);
Solomon Polen, 51 ECAB 341 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
OWCP accepted that the October 2, 2013 work incident occurred as alleged. It denied
appellant’s claim on the grounds that the medical evidence was not sufficient to establish his low
back condition was causally related to the accepted work incident. The Board finds that
appellant failed to submit sufficient medical evidence to establish that his low back condition is
causally related to the October 2, 2013 work incident.
In reports dated October 10 to November 6, 2013, Dr. Goldflies reported diagnoses of
low back pain and sciatica which he attributed to appellant’s work. In a November 7, 2013 duty
status report, Dr. Goldflies noted that appellant injured his back at work on October 2, 2013. He
provided no opinion explaining how the diagnosed conditions were caused or aggravated by the
accepted October 2, 2013 employment incident. Medical evidence that offers no opinion
regarding the cause of an employee’s condition is of diminished probative value and insufficient
to establish causal relationship.12
The record also contains attending physician’s forms dated November 7 and
December 23, 2013 in which Dr. Goldflies checked “yes” to the question of whether the
conditions had been caused or aggravated by the identified employment activity. Dr. Goldflies
attributed the condition to appellant’s repetitive work without any supporting rationale or
explanation as to how appellant’s job duties caused or contributed to the diagnosed sciatica
condition. The Board has held that when a physician’s opinion on causal relationship consists
only of checking “yes” to a form question, without explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.13
Appellant also submitted a November 5, 2013 disability note from a doctor with an
illegible signature. The Board finds that this report is of no probative value as the author cannot
be identified as a physician.14
Dr. Alikhan diagnosed work-related muscle back pain in an October 8, 2013 report; but
this report is also of diminished probative value as the physician did not provide a history of the
October 2, 2013 employment incident; did not describe the employment activity appellant
engaged in on October 2, 2013; or provide any medical rationale explaining how and why
appellant’s condition was attributable to his employment activity.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.15 Causal relationship must be established by
12

A.F., 59 ECAB 714 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

13

D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

14

See Merton J. Sills, 39 ECAB 572, 575 (1988).

15

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB
339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

4

rationalized medical opinion evidence and she failed to submit such evidence. OWCP advised
appellant that it was his responsibility to provide a comprehensive medical report which
described her symptoms, test results, diagnosis, treatment and the physician’s opinion, with
medical reasons, on the cause of his condition. Appellant failed to submit appropriate medical
documentation in response to OWCP’s request.
CONCLUSION
The Board finds that appellant failed to meet his burden in establishing that his back pain
and sciatica were causally related to the accepted October 2, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 2, 2014 is affirmed.
Issued: July 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

